  Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 1 of 26 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION
                                                   )
 ELITE GAMING TECH LLC,                            )    Case No.
                                                   )
                             Plaintiff,            )    JURY TRIAL DEMANDED
                                                   )
            v.                                     )
                                                   )
 SAMSUNG ELECTRONICS CO., LTD and                  )
 SAMSUNG ELECTRONICS AMERICA,                      )
 INC.,                                             )
                                                   )
                             Defendants.           )

                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Elite Gaming Tech LLC (“EGT” or “Plaintiff”) for its Complaint against

Defendants Samsung Electronics Co., Ltd. (“Samsung Electronics”) and Samsung Electronics

America, Inc. (“Samsung Electronics America”) (collectively, “Samsung” or “Defendants”) for

patent infringement as follows:

                                           THE PARTIES

       1.        EGT is a limited liability company organized and existing under the laws of the

State of Texas, with its principal place of business located at 102 East Crockett Street, Marshall,

Texas 75670.

       2.        Samsung Electronics is a corporation organized and existing under the laws of the

Republic of Korea, with its principal place of business at 129 Samsung-Ro, Yeongtong-Gu,

Suwon-Si, Gyeonggi-Do, 443-742, Republic of Korea. Upon information and belief, Samsung

Electronics does business in Texas, directly or through intermediaries, and offers its products

and/or services, including those accused herein of infringement, to customers and potential

customers located in Texas, including in the Judicial District of the Eastern District of Texas.
  Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 2 of 26 PageID #: 2




        3.     Samsung Electronics America is a corporation organized under the laws of New

York, with its principal place of business at 85 Challenger Road, Ridgefield Park, New Jersey

07660. Upon information and belief, Samsung Electronics America has corporate offices in the

Eastern District of Texas at 1303 East Lookout Drive, Richardson, Texas 75082 and 2800

Technology Drive, Suite 200, Plano, Texas 75074. Samsung Electronics America has publicly

indicated that, in early 2019, it would be centralizing multiple offices in a new location in the

Eastern District of Texas at the Legacy Central office campus, located at 6225 Declaration Drive,

Plano, Texas 75023. Samsung Electronics America may be served with process through its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-

3136.

                                        JURISDICTION

        4.     This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1, et seq. This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

        5.     This Court has specific and personal jurisdiction over each of the Defendants

consistent with the requirements of the Due Process Clause of the United States Constitution and

the Texas Long Arm Statute. Upon information and belief, each Defendant has sufficient

minimum contacts with the forum because each Defendant transacts substantial business in the

State of Texas and in this Judicial District. Further, each Defendant has, directly or through

subsidiaries or intermediaries, committed and continues to commit acts of patent infringement in

the State of Texas and in this Judicial District as alleged in this Complaint, as alleged more

particularly below.




                                                 2
  Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 3 of 26 PageID #: 3




       6.      Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1400(b) and

1391(b) and (c) because each Defendant is subject to personal jurisdiction in this Judicial District,

has committed acts of patent infringement in this Judicial District, and has a regular and established

place of business in this Judicial District. Each Defendant, through its own acts and/or through

the acts of each other Defendant, makes, uses, sells, and/or offers to sell infringing products within

this Judicial District, regularly does and solicits business in this Judicial District, and has the

requisite minimum contacts with the Judicial District such that this venue is a fair and reasonable

one. Further, upon information and belief, Defendants have admitted or not contested proper

venue in this Judicial District in other patent infringement actions.

                                       PATENTS-IN-SUIT

       7.      On April 10, 2018, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 9,940,025 (the “’025 Patent”) entitled “Digital Device Configuration and

Method.”        A   true    and   correct    copy       of   the   ’025   Patent   is   available   at:

http://pdfpiw.uspto.gov/.piw?Docid=09940025.

       8.      On April 20, 2010, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,702,847 (the “’847 Patent”) entitled “Digital Device Configuration and

Method.”        A   true    and   correct    copy       of   the   ’847   Patent   is   available   at:

http://pdfpiw.uspto.gov/.piw?Docid=07702847.

       9.      On November 13, 2012, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,312,209 (the “’209 Patent”) entitled “Digital Device Configuration

and Method.”         A true and correct copy of the ’209 Patent is available at:

http://pdfpiw.uspto.gov/.piw?Docid=08312209.

       10.     On January 14, 2014, the United States Patent and Trademark Office duly and




                                                    3
  Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 4 of 26 PageID #: 4




legally issued U.S. Patent No. 8,631,196 (the “’196 Patent”) entitled “Digital Device Configuration

and Method.”         A true and correct copy of the ’196 Patent is available at:

http://pdfpiw.uspto.gov/.piw?Docid=08631196.

       11.     On March 30, 2010, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,689,785 (the “’785 Patent”) entitled “Digital Device Configuration and

Method.”       A    true   and    correct    copy       of   the   ’785   Patent   is   available    at:

http://pdfpiw.uspto.gov/.piw?Docid=07689785.

       12.     On March 16, 2010, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,679,604 (the “’604 Patent”) entitled “Method and Apparatus for

Controlling a Computer System.” A true and correct copy of the ’604 Patent is available at:

http://pdfpiw.uspto.gov/.piw?Docid=07679604.

       13.     On August 6, 2013, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,502,775 (the “’775 Patent”) entitled “Method and Apparatus for

Controlling a Computing System.” A true and correct copy of the ’604 Patent is available at:

http://pdfpiw.uspto.gov/.piw?Docid=08502775.

       14.     On January 7, 2003, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 6,505,088 (the “’088 Patent”) entitled “Electronic Controller.” A true and

correct copy of the ’088 Patent is available at: http://pdfpiw.uspto.gov/.piw?Docid=06505088.

       15.     EGT is the sole and exclusive owner of all right, title, and interest in the ’025 Patent,

the ’847 Patent, the ’209 Patent, the ’196 Patent, the ’785 Patent, the ’604 Patent, the ’775 Patent,

and the ’088 Patent (collectively, the “Patents-in-Suit”), and holds the exclusive right to take all

actions necessary to enforce its rights to the Patents-in-Suit, including the filing of this patent




                                                    4
  Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 5 of 26 PageID #: 5




infringement lawsuit. EGT also has the right to recover all damages for past, present, and future

infringement of the Patents-in-Suit and to seek injunctive relief as appropriate under the law.

       16.     EGT has at all times complied with the marking provisions of 35 U.S.C. § 287 with

respect to the Patents-in-Suit. On information and belief, prior assignees and licensees have also

complied with the marking provisions of 35 U.S.C. § 287.

                                  FACTUAL ALLEGATIONS

       17.     The Patents-in-Suit generally cover systems and methods for use in servers,

motherboards, mobile devices, laptops, and desktop PCs.

       18.     The ’025 Patent generally relates to a digital storage element configured for access

by a user responsive to a native control code. The technology described in the ’025 Patent was

developed by Curtis H. Bruner, Lance R. Carlson, and Jeffrey E. Mast. For example, the

technology is implemented by infringing servers, laptops, tablets, phones, and PCs that monitor

the user interaction and transfer selected data from digital data storage arrangements to solid-state

memory.

       19.     The ’847 Patent generally relates to a digital storage element configured for access

by a user responsive to a native control code. The technology described in the ’847 Patent was

developed by Curtis H. Bruner, Lance R. Carlson, and Jeffrey E. Mast. For example, the

technology is implemented by infringing servers, laptops, PCs, phones, and tablets that contain a

digital data storage arrangement with a user access arrangement configured to receive a user

interaction, and a processing arrangement configured to interpret the user interaction in a way that

defines a command to access a set of data in the digital data storage arrangement.

       20.     The ’209 Patent generally relates to a digital storage element configured for access

by a user responsive to a native control code. The technology described in the ’209 Patent was




                                                 5
  Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 6 of 26 PageID #: 6




developed by Curtis H. Bruner, Lance R. Carlson, and Jeffrey E. Mast. For example, the

technology is implemented by infringing servers, laptops, PCs, phones, and tablets that contain a

digital data storage arrangement with host processor and user interface configured to cause the

data storage arrangement to perform a first portion of the data transfer operation before the

command has been completed and at least one other user action of the command has been

performed.

       21.     The ’196 Patent generally relates to a digital storage element configured for access

by a user responsive to a native control code. The technology described in the ’196 Patent was

developed by Curtis H. Bruner, Lance R. Carlson, and Jeffrey E. Mast. For example, the

technology is implemented by infringing servers, laptops, PCs, phones, and tablets that contain a

digital data storage arrangement which performs portions of data transfer operation in response to

two or more actions.

       22.     The ’785 Patent generally relates to systems and methods for transferring data

between storage components in a device. The technology described in the ’785 Patent was

developed by Curtis H. Bruner, John F. Fletcher, and Frida E.R. Fletcher. For example, the

technology is implemented by infringing servers, laptops, and PCs that contain an

electromechanical data storage arrangement, at least a portion of which is within a handheld

enclosure, configured to transfer data based on user interaction.

       23.     Third-parties Western Digital (“WD”) and Hitachi Global Storage Technologies

(“HGST”) supply Hard Disk Drives (“HDDs”) that implement the infringing technologies. These

Hard Disk Drives include WD Blue, Black, Red, Purple, and Gold drives, as well as HGST

Ultrastar, Travelstar, Deskstar, Endurastar, and Cinemastar drives. Samsung makes, uses, sells,

and/or imports computers, such as desktops, laptops, tablets, and servers that include one or more




                                                 6
  Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 7 of 26 PageID #: 7




WD and/or HGST HDDs. For example, upon information and belief, these infringing computers

include the Samsung computers that include one or more WD and/or HGST HDDs, such as the

HGST Travelstar 5k1500.

       24.     The ’604 and ’775 Patents relate to computer devices having modified one or more

of the operating states or displayed content. The technology described in the ’604 and ’775 Patents

was developed by John T. Orchard and Christopher R. Uhlik. For example, the technology is

implemented by infringing laptops and PCs that contain motion detection sensors and a motion

control agent which modify one or more of the operating states of the computing device based on

input from motion detectors.

       25.     The ’088 Patent generally relates to an electronic controller, having a rotational

position detector, a tilt/shake sensor, and optional press controllers. The technology described in

the ’088 Patent was developed by David Simkin, Aaron Simkin, Andrew J. Schneider and John

Bayer of Mental Models, Inc.          For example, the technology is implemented utilizing a

computerized system that senses shaking of a controller, transmitting the shake signal, and

instructing the program to perform actions thereto.

       26.     Samsung has infringed and is continuing to infringe the Patents-in-Suit by making,

using, selling, offering to sell, and/or importing, and by actively inducing others to make, use, sell,

offer to sell, and/or import products including, but not limited to, server and computer components

including, but not limited to, DRAM, such as HBM2 Aquabolt, RDIMM, LRDIMM, UDIMM,

SODIMM, ECC UDIMM, ECC SODIMM, storage devices, such as PM1733, PM1735, PM1725b,

PM1643, PM1643a, PM9A3, PM883, SM883, PM882, SSDs, SZ985 Z-SSD Series SSDs, desktop

and laptop computers including, but not limited, to the Samsung Galaxy Book, Notebook 5, and

Galaxy Chromebook laptop series computers, as well as Samsung tablets including, but not limited




                                                  7
  Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 8 of 26 PageID #: 8




to, the Samsung Galaxy Tab S7 and S7+, and Samsung phones including, but not limited to, the

Samsung Galaxy S Series, Samsung Galaxy Z Series, Samsung Galaxy Note Series, Samsung

Galaxy A Series and Samsung Galaxy 5G Series phones that infringe the Patents-in-Suit.

                                           COUNT I
                                (Infringement of the ’025 Patent)

       27.     Paragraphs 1 through 26 are incorporated by reference as if fully set forth herein.

       28.     EGT has not licensed or otherwise authorized Defendants to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’025 Patent.

       29.     Defendants have and continue to directly infringe the ’025 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’025 Patent. Such products include computer

devices, such as laptops, desktops, servers, server components, and tablets that utilize a digital data

storage arrangement, a solid-state memory (SSD), a user interface, and a processor.                On

information and belief, such Samsung products include at least the server, server components,

laptop, phones and tablets, and desktop systems that include one or more WD and/or HGST HDD,

SSD, solid-state hybrid drive (SSHD), or any other type of solid-state memory including, but not

limited to, flash memory, RAM memory, and 3D XPoint memory.

       30.     For example, Defendants have and continue to directly infringe at least claim 1 of

the ’025 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that include a digital data storage arrangement, solid-state memory, a user interface, and

a processor, such as Samsung Notebook 5:




                                                  8
    Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 9 of 26 PageID #: 9




                                                                                                1


       31.     The Samsung Notebook 5 includes a solid-state memory, such as a SSD, flash,

RAM, or 3d XPoint memory.           The Samsung Notebook 5 includes a digital data storage

arrangement configured to store data, wherein the digital data storage arrangement is susceptible

to data corruption or unavailability from mechanical shock, such as data stored on an HDD or

SSD. The Samsung Notebook 5 includes a user interface configured to receive user interaction

with the user interface. The Samsung Notebook 5 includes a processor configured to monitor the

user interaction to define a particular use of a selected data stored on the digital data storage

arrangement, such as SoC’s located on the HDD, SSDs, and throughout the digital storage

arrangement. The processor is further configured to transfer the selected data from the digital data

storage arrangement to the solid-state memory based on the monitoring, such that the selected data

is subsequently available in the solid-state memory without the need to access the digital storage

arrangement, wherein the transfer of the selected data begins prior to the termination of the user

interaction.

       32.     Defendants have and continue to indirectly infringe one or more claims of the ’025



1
 https://www.samsung.com/us/computing/windows-laptops/notebook-series-5/np500r5l-m03us-
np500r5l-m03us/


                                                 9
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 10 of 26 PageID #: 10




Patent by knowingly and intentionally inducing others, including Samsung customers and end-

users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,

offering to sell, selling and/or importing into the United States products that include infringing

technology, such as laptops, desktops, servers, server components, phones and tablets that utilize

digital data storage arrangement, solid-state memory, a user interface, and a processor.

       33.     Defendants, with knowledge that these products, or the use thereof, infringe the

’025 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continues to knowingly and intentionally induce, direct infringement of the ’025 Patent by

providing these products to end-users for use in an infringing manner.

       34.     Defendants have induced infringement by others, including end-users, with the

intent to cause infringing acts by others or, in the alternative, with the belief that there was a high

probability that others, including end-users, infringe the ’025 Patent, but while remaining willfully

blind to the infringement.

       35.     EGT has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’025 Patent in an amount to be proved at trial.

       36.     EGT has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ infringement of the ’025 Patent, for which there is no adequate remedy at law, unless

Defendants’ infringement is enjoined by this Court.

                                          COUNT II
                                (Infringement of the ’847 Patent)

       37.     Paragraphs 1 through 26 are incorporated by reference as if fully set forth herein.

       38.     EGT has not licensed or otherwise authorized Defendants to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’847 Patent.

       39.     Defendants have and continue to directly infringe the ’847 Patent, either literally or



                                                  10
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 11 of 26 PageID #: 11




under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’847 Patent. Such products include computer

devices, such as laptops, desktops, servers, server components, and tablets, that utilize a digital

data storage arrangement, a user access arrangement, and a processing arrangement.              On

information and belief, such Samsung products include at least the laptop and desktop systems that

include one or more WD and/or HGST HDDs, an SSD, solid-state hybrid drive (SSHD), or any

other type of solid-state memory including, but not limited to, flash memory, RAM memory, and

3D XPoint memory.

       40.     For example, Defendants have and continue to directly infringe at least claim 1 of

the ’847 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that include a digital data storage arrangement, a user access arrangement, and a

processing arrangement, such as Samsung Notebook 5. The Samsung Notebook 5 includes a

digital data storage arrangement configured to hold data, the digital data storage arrangement is

more susceptible to damage from mechanical shock while the digital data storage arrangement is

in an unsafe state than while in the safe state, the digital data storage arrangement is capable of

accessing the data in the unsafe state and not capable of accessing the data in the safe state. For

example, an HDD, such as the HGST Travelstar, alternates between a read state and a write state.

The Samsung Notebook 5 further includes a user access arrangement configured to receive a user

interaction; and a processing arrangement configured to interpret the user interaction in a way that

identifies a set of data in the digital data storage arrangement and defines a command to access the

set of data. Further, upon information and belief, the processing arrangement is further configured

to begin to execute the command by directing the digital data storage arrangement to begin to




                                                11
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 12 of 26 PageID #: 12




access the set of data prior to an end of the user interaction, the processing arrangement further

configured to terminate, if the user interaction ends before the digital data storage arrangement

completes accessing the set of data, execution of the command by directing the digital data storage

arrangement to enter the safe state before the digital data storage arrangement completes accessing

the set of data.

        41.        Defendants have and continue to indirectly infringe one or more claims of the ’847

Patent by knowingly and intentionally inducing others, including Samsung customers and end-

users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,

offering to sell, selling and/or importing into the United States products that include infringing

technology, such as laptops, desktops, servers, and server components,that utilize digital data

storage arrangement, a user access arrangement and a processing arrangement.

        42.        Defendants, with knowledge that these products, or the use thereof, infringe the

’847 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continues to knowingly and intentionally induce, direct infringement of the ’847 Patent by

providing these products to end-users for use in an infringing manner.

        43.        Defendants have induced infringement by others, including end-users, with the

intent to cause infringing acts by others or, in the alternative, with the belief that there was a high

probability that others, including end-users, infringe the ’847 Patent, but while remaining willfully

blind to the infringement.

        44.        EGT has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’847 Patent in an amount to be proved at trial.

        45.        EGT has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ infringement of the ’847 Patent, for which there is no adequate remedy at law, unless




                                                   12
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 13 of 26 PageID #: 13




Defendants’ infringement is enjoined by this Court.

                                         COUNT III
                               (Infringement of the ’209 Patent)

       46.     Paragraphs 1 through 26 are incorporated by reference as if fully set forth herein.

       47.     EGT has not licensed or otherwise authorized Defendants to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’209 Patent.

       48.     Defendants have and continue to directly infringe the ’209 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’209 Patent. Such products include computer

devices, such as laptops, desktops, servers, server components, phones, and tablets, that utilize a

data storage arrangement, a host processor, and a user interface. On information and belief, such

Samsung products include at least the server, server components, laptop, desktop systems, phones,

and tablets that include one or more WD and/or HGST HDDs, an SSD, solid-state hybrid drive

(SSHD), or any other type of solid-state memory including, but not limited to, flash memory, RAM

memory, and 3D XPoint memory.

       49.     For example, Defendants have and continue to directly infringe at least claim 1 of

the ’209 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that include a data storage arrangement, a host processor, and a user interface, such as

Samsung Notebook 5. The Samsung Notebook 5 includes a data storage arrangement, such as an

HDD, SSD, or SSHD, or any other type of solid-state memory including, but not limited to, flash

memory, RAM memory, and 3D XPoint memory. The Samsung Notebook 5 also includes a host

processor configured to exchange data with the data storage arrangement, such as an SoC. The

Samsung Notebook 5 also includes a user interface, the user interface configured to receive a first



                                                13
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 14 of 26 PageID #: 14




user command to perform a data transfer operation, the first user command specifying one or more

files and an action to be taken with respect to the one or more files, the first user command being,

irrespective of status of the host processor and the data storage arrangement, comprised of a set of

two or more user actions, wherein the set has one or more user actions that specifies files, and one

or more other distinct user actions that specifies the action to be taken. Further, upon information

and belief, the host processor is configured to cause the data storage arrangement to perform a first

portion of the data transfer operation before the command has been completed and at least one

other user action of the command has been performed.

       50.     Defendants have and continue to indirectly infringe one or more claims of the ’209

Patent by knowingly and intentionally inducing others, including Samsung customers and end-

users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,

offering to sell, selling and/or importing into the United States products that include infringing

technology, such as laptops, desktops, servers, server components, phones, and tablets that utilize

data storage arrangement, a host processor and a user interface.

       51.     Defendants, with knowledge that these products, or the use thereof, infringe the

’209 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continues to knowingly and intentionally induce, direct infringement of the ’209 Patent by

providing these products to end-users for use in an infringing manner.

       52.     Defendants have induced infringement by others, including end-users, with the

intent to cause infringing acts by others or, in the alternative, with the belief that there was a high

probability that others, including end-users, infringe the ’209 Patent, but while remaining willfully

blind to the infringement.

       53.     EGT has suffered damages as a result of Defendants’ direct and indirect




                                                  14
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 15 of 26 PageID #: 15




infringement of the ’209 Patent in an amount to be proved at trial.

       54.     EGT has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ infringement of the ’209 Patent, for which there is no adequate remedy at law, unless

Defendants’ infringement is enjoined by this Court.

                                         COUNT IV
                               (Infringement of the ’196 Patent)

       55.     Paragraphs 1 through 26 are incorporated by reference as if fully set forth herein.

       56.     EGT has not licensed or otherwise authorized Defendants to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’196 Patent.

       57.     Defendants have and continue to directly infringe the ’196 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’196 Patent. Such products include computer

devices, such as laptops, desktops, servers, server components, and tablets, that contain a

computer-readable medium which receives a command and performs identity and directive actions

irrespective of the state of the host device. On information and belief, such Samsung products

include at least the server, server components, laptop, desktop systems, phones, and tablets that

include one or more WD and/or HGST HDDs, an SSD, solid-state hybrid drive (SSHD), or any

other type of solid-state memory including, but not limited to, flash memory, RAM memory, and

3D XPoint memory.

       58.     For example, Defendants have and continue to directly infringe at least claim 1 of

the ’196 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that contain a computer-readable medium which receives a command and performs

identity and directive actions, irrespective of the state of the device, such as Samsung Notebook 5.



                                                15
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 16 of 26 PageID #: 16




The Samsung Notebook 5 contains a computer-readable medium storing instructions that, when

executed by a computing system, causes the computing system to perform operations comprising

receiving a command, the command related to one or more sets of data and a job to be performed

with respect to the one or more of the sets of data. The command is irrespective of a state of the

host device, comprising two or more actions, wherein the two or more actions comprise one or

more identity actions that identify the one or more sets of data, and one or more directive actions,

distinct from the identity actions, that specify the job to be performed. Upon information and

belief, the data storage arrangement to perform a first portion of a data transfer operation related

to one or more identified sets of data, the first portion of the data transfer operation performed

before the command has been completed and after at least one identity action of the command has

been performed.

        59.     Defendants have and continue to indirectly infringe one or more claims of the ’196

Patent by knowingly and intentionally inducing others, including Samsung customers and end-

users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,

offering to sell, selling and/or importing into the United States products that include infringing

technology, such as laptops, desktops, servers, server components, phones, and tablets that contain

a computer-readable medium which receives a command and performs identity and directive

actions, irrespective of the state of the host device.

        60.     Defendants, with knowledge that these products, or the use thereof, infringes the

’196 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continues to knowingly and intentionally induce, direct infringement of the ’196 Patent by

providing these products to end-users for use in an infringing manner.

        61.     Defendants have induced infringement by others, including end-users, with the




                                                  16
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 17 of 26 PageID #: 17




intent to cause infringing acts by others or, in the alternative, with the belief that there was a high

probability that others, including end-users, infringe the ’196 Patent, but while remaining willfully

blind to the infringement.

       62.     EGT has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’196 Patent in an amount to be proved at trial.

       63.     EGT has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ infringement of the ’196 Patent, for which there is no adequate remedy at law, unless

Defendants’ infringement is enjoined by this Court.

                                          COUNT V
                                (Infringement of the ’785 Patent)

       64.     Paragraphs 1 through 26 are incorporated by reference as if fully set forth herein.

       65.     EGT has not licensed or otherwise authorized Defendants to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’785 Patent.

       66.     Defendants have and continue to directly infringe the ’785 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’785 Patent. Such products include computer

devices, such as laptops, desktops, servers, and server components, that include an electronic

memory, an electromechanical data storage arrangement, a user interface, and a controller. On

information and belief, such Samsung products include at least the server, server components,

laptop, and desktop systems that include one or more WD and/or HGST HDDs.

       67.     For example, Defendants have and continue to directly infringe at least claim 1 of

the ’785 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that include electronic memory, an electromechanical data storage arrangement, a user



                                                  17
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 18 of 26 PageID #: 18




interface, and a controller such as the Samsung Notebook 5. The Samsung Notebook 5 includes

an electronic memory, such as HDDs, an SSD, solid state hybrid drive (SSHD), or any other type

of solid-state memory including, but not limited to, flash memory, RAM memory, and 3D XPoint

memory. The Samsung Notebook 5 also includes an electromechanical data storage arrangement,

such as an HDD, and an enclosure at least partially containing the electronic memory and the

electromechanical data storage arrangement, the enclosure of a size to be held in a user’s hand.

The Samsung Notebook 5 also includes a user interface configured to receive user inputs in the

form of a user contact with the user interface and, upon information and belief, a controller

configured to transfer first data from the electromechanical data storage arrangement to the

electronic memory in response to the user contact, wherein the transfer of the first data begins

before the user contact end and to enable transfer of the first data only so long as the user contact

with the user interface is occurring.

       68.     Defendants have and continue to indirectly infringe one or more claims of the ’785

Patent by knowingly and intentionally inducing others, including Samsung customers and end-

users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,

offering to sell, selling and/or importing into the United States products that include infringing

technology, such as laptops, desktops, servers, server components, that include an electronic

memory, an electromechanical data storage arrangement, a user interface, and a controller.

       69.     Defendants, with knowledge that these products, or the use thereof, infringe the

’785 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continues to knowingly and intentionally induce, direct infringement of the ’785 Patent by

providing these products to end-users for use in an infringing manner.

       70.     Defendants have induced infringement by others, including end-users, with the




                                                 18
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 19 of 26 PageID #: 19




intent to cause infringing acts by others or, in the alternative, with the belief that there was a high

probability that others, including end-users, infringe the ’785 Patent, but while remaining willfully

blind to the infringement.

       71.     EGT has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’785 Patent in an amount to be proved at trial.

       72.     EGT has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ infringement of the ’785 Patent, for which there is no adequate remedy at law, unless

Defendants’ infringement is enjoined by this Court.

                                          COUNT VI
                                (Infringement of the ’604 Patent)

       73.     Paragraphs 1 through 26 are incorporated by reference as if fully set forth herein.

       74.     EGT has not licensed or otherwise authorized Defendants to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’604 Patent.

       75.     Defendants have and continue to directly infringe the ’604 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’604 Patent. On information and belief, such

Samsung products include at least the Samsung laptops, tablets, and phones that contains a motion

sensor to detect motion in one or more of six fields:




                                                  19
    Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 20 of 26 PageID #: 20




                                                                             2


         76.    For example, Defendants have and continue to directly infringe at least claim 1 of

the ’604 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that contain a motion sensor to detect motion in one or more of six fields.

         77.    On information and belief, the accused Samsung laptops, tablets, and phones, such

as the Samsung S7 Tab, perform a method for controlling a computer device, comprising sensing

an initial motion of said computer device in an initial direction wherein the motion meets or

exceeds an initial motion threshold, sensing a complimentary motion of said computer device in a

reverse direction to the initial direction, wherein the complementary motion meets or exceeds a

complementary motion threshold, and generating at least one control signal configured to modify

an operating state of the device or contention being displayed by the device wherein, upon

information and belief, sensing the initial motion and sensing the complementary motion occur

before generating the control signal and wherein the initial or complementary motions comprise

motion in one or more of at least six fields of motion including lateral x, y, or z motion or rotational

x, y, or z motion.

         78.    Defendants have and continue to indirectly infringe one or more claims of the ’604

Patent by knowingly and intentionally inducing others, including Samsung customers and end-

users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,



2
    https://www.sammobile.com/samsung/galaxy-tab-s7/specs/


                                                  20
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 21 of 26 PageID #: 21




offering to sell, selling, and/or importing into the United States products that include infringing

technology, such as a motion sensor to detect motion in one or more of six fields.

        79.     Defendants, with knowledge that these products, or the use thereof, infringe the

’604 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continues to knowingly and intentionally induce, direct infringement of the ’604 Patent by

providing these products to end-users for use in an infringing manner.

        80.     Defendants induced infringement by others, including end-users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end-users, infringe the ’604 Patent, but while remaining willfully blind to

the infringement.

        81.     EGT has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’604 Patent in an amount to be proved at trial.

        82.     EGT has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ infringement of the ’604 Patent, for which there is no adequate remedy at law, unless

Defendants’ infringement is enjoined by this Court.

                                           COUNT VII
                                 (Infringement of the ’775 Patent)

        83.     Paragraphs 1 through 26 are incorporated by reference as if fully set forth herein.

        84.     EGT has not licensed or otherwise authorized Defendants to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’775 Patent.

        85.     Defendants have and continue to directly infringe the ’775 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’775 Patent. On information and belief, such



                                                   21
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 22 of 26 PageID #: 22




Samsung products include at least the Samsung laptops, tablets, and phones that contains a motion

sensor to detect motion in one or more of six fields.

        86.     For example, Defendants have and continue to directly infringe at least claim 1 of

the ’775 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that contain a motion sensor to detect motion in one or more of six fields.

        87.     On information and belief, the accused Samsung laptops, tablets, and phones, such

as the Samsung S7 Tab, perform a method sensing a combination of motion of a device by a motion

detection device. The S7 Tab generates, in response to combination motion, a first control signal

substantially related to the combination motion to modify content being displayed by the device.

The S7 Tab receives input related to a position of a pointer on a display screen from a pointing

device and generates, in response to the received input, a second control signal. The S7 Tab

controls the display screen in response to the first control signal or the second control signal. The

combination motion includes an initial motion in an initial direction sequentially followed by a

complementary motion in a complementary direction. The initial motion or the complementary

motion comprise motion in at least one of at least six fields of motion, including lateral motion

about x, y, or z plans or rotational motion about x, y, or z axes. Sensing the combination motion

further comprises sensing that the initial motion exceeds an initial motion threshold and sensing

that the complementary motion exceeds a complementary motion threshold. Upon information

and belief, sensing the complementary motion further comprises sensing the complementary

motion in a reverse direction to the initial direction.

        88.     Defendants have and continue to indirectly infringe one or more claims of the ’775

Patent by knowingly and intentionally inducing others, including Samsung customers and end-

users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,




                                                  22
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 23 of 26 PageID #: 23




offering to sell, selling and/or importing into the United States products that include infringing

technology, such as a motion sensor to detect motion in one or more of six fields.

        89.     Defendants, with knowledge that these products, or the use thereof, infringe the

’775 Patent at least as of the date of this Complaint, knowingly and intentionally induced, and

continues to knowingly and intentionally induce, direct infringement of the ’775 Patent by

providing these products to end-users for use in an infringing manner.

        90.     Defendants induced infringement by others, including end-users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end-users, infringe the ’775 Patent, but while remaining willfully blind to

the infringement.

        91.     EGT has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’775 Patent in an amount to be proved at trial.

        92.     EGT has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ infringement of the ’775 Patent, for which there is no adequate remedy at law, unless

Defendants’ infringement is enjoined by this Court.

                                          COUNT VIII
                                 (Infringement of the ’088 Patent)

        93.     Paragraphs 1 through 26 are incorporated by reference as if fully set forth herein.

        94.     EGT has not licensed or otherwise authorized Defendants to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’088 Patent.

        95.     Defendants have directly infringed the ’088 Patent, either literally or under the

doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making, using,

offering to sell, selling, and/or importing into the United States products that satisfy each and every

limitation of one or more claims of the ’088 Patent. On information and belief, such Samsung



                                                   23
    Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 24 of 26 PageID #: 24




products include at least the Samsung tablets and phones that utilize a computerized system that

senses shaking of a controller, transmitting the shake signal, and instructing the program to

perform actions thereto:




                                                                                                    3


         96.    For example, Defendants have      [LR1]directly   infringed at least claim 14 of the ’088

Patent by making, using, offering to sell, selling, and/or importing into the United States products

that utilize a computerized system that senses shaking of a controller, transmitting the shake signal,

and instruction the program to perform actions.

On information and belief, the accused Samsung laptops, tablets, and phones, such as the Samsung

Galaxy S7, perform a method for a user to selectively control a program running in a computerized

system, the method comprising sensing shaking of a controller and producing a shake signal

responsive thereto when the user shakes said controller. The Samsung Galaxy S7 transmits the

shake signal to the computerized system as a data signal from said controller and receives the data

signal from the controller and instructs the program to perform actions responsive thereto.

         97.    Defendants have infringed one or more claims of the ’088 Patent by knowingly and

intentionally inducing others, including Samsung customers and end-users, to directly infringe,

either literally or under the doctrine of equivalents, by making, using, offering to sell, selling and/or

importing into the United States products that utilize a computerized system that senses shaking



3
 https://www.samsung.com/my/support/mobile-devices/android-smart-phone-motion-control-
shake-to-update/


                                                   24
 Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 25 of 26 PageID #: 25




of a controller, transmitting the shake signal, and instructing the program to perform actions

thereto.

        98.     Defendants induced infringement by others, including end-users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end-users, infringe the ’088 Patent, but while remaining willfully blind to

the infringement.

        99.     EGT has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’088 Patent in an amount to be proved at trial.

                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury for all issues so triable.

                                      PRAYER FOR RELIEF

           WHEREFORE, EGT prays for relief against Defendants as follows:

        a.      Entry of judgment declaring that Defendants have directly and/or indirectly

infringed one or more claims of each of the Patents-in-Suit;

        b.      An order pursuant to 35 U.S.C. § 283 permanently enjoining Defendants, their

officers, agents, servants, employees, attorneys, and those persons in active concert or

participation with them, from further acts of infringement of one or more of the Patents-in-Suit;

        c.      An order awarding damages sufficient to compensate EGT for Defendants’

infringement of the Patents-in-Suit, but in no event less than a reasonable royalty, together with

interest and costs;

        d.      Entry of judgment declaring that this case is exceptional and awarding EGT its

costs and reasonable attorney fees under 35 U.S.C. § 285; and

        e.      Such other and further relief as the Court deems just and proper.




                                                   25
Case 2:21-cv-00338-JRG Document 1 Filed 08/27/21 Page 26 of 26 PageID #: 26




Dated: August 27, 2021                   Respectfully submitted,

                                         /s/ Vincent J. Rubino, III
                                         Alfred R. Fabricant
                                         NY Bar No. 2219392
                                         Email: ffabricant@fabricantllp.com
                                         Peter Lambrianakos
                                         NY Bar No. 2894392
                                         Email: plambrianakos@fabricantllp.com
                                         Vincent J. Rubino, III
                                         NY Bar No. 4557435
                                         Email: vrubino@fabricantllp.com
                                         FABRICANT LLP
                                         411 Theodore Fremd Avenue, Suite 206 South
                                         Rye, New York 10580
                                         Telephone: (212) 257-5797
                                         Facsimile: (212) 257-5796

                                         John Andrew Rubino
                                         NY Bar No. 5020797
                                         Email: jarubino@rubinoip.com
                                         RUBINO LAW LLC
                                         830 Morris Turnpike
                                         Short Hills, New Jersey 07078
                                         Telephone: (973) 535-0920
                                         Facsimile: (973) 535-0921

                                         Justin Kurt Truelove
                                         Texas Bar No. 24013653
                                         Email: kurt@truelovelawfirm.com
                                         TRUELOVE LAW FIRM, PLLC
                                         100 West Houston Street
                                         Marshall, Texas 75670
                                         Telephone: 903-938-8321
                                         Facsimile: 903-215-8510

                                         ATTORNEYS FOR PLAINTIFF,
                                         ELITE GAMING TECH LLC




                                    26
